Exhibit 10.8

August 9, 2012

Mr. Nick Jensen

C/O Dialogic Inc.

1504 McCarthy Boulevard

Milpitas, CA 95035-7405

 

Re: Consulting Agreement

Dear Nick:

This letter agreement (the “Agreement”) confirms your resignation as Chief
Executive Officer of Dialogic Inc. (the “Company”) and sets forth the terms of
the new consulting relationship between you and the Company. This Agreement
amends and supersedes in its entirety the Service Agreement entered into by and
between the Company and you on October 1, 2010 (the “Prior Agreement”). This
Agreement is effective upon signature by both parties (such date, the “Effective
Date”). The terms of your continuing services to the Company are as follows:

1. Resignation. Effective as of August 9, 2012, you hereby resign from all
positions (including directorships) you hold with the Company, its subsidiaries
and/or its affiliates (except where we mutually agree otherwise in writing) and
agree to execute any and all necessary documents to effect such resignations in
all such foreign jurisdictions, except for (a) your consulting role with the
Company created by this Agreement, and (b) your service as a member of the Board
of Directors of the Company (the “Board”), on which you are currently serving as
a non-executive Vice Chair. Your service on the Board is at the pleasure of the
Company’s shareholders, although you may resign at any time.

2. Consulting Relationship.

(a) Consulting Period. Subject to the terms of this Agreement, you agree to
perform the services contemplated under this Agreement as a consultant to the
Company during the period beginning on August 9, 2012 and ending on
September 30, 2013, unless terminated earlier by either party as provided herein
(the “Consulting Period”). Either party may terminate the Consulting Period
prior to September 30, 2013 either (i) on thirty (30) days prior written notice,
or (ii) immediately on written notice (A) to the other party that the other
party has materially breached this Agreement or (B) to you by the Company if you
have materially breached the Confidentiality Agreement (as defined below). The
Consulting Period will end automatically upon your death. Following the end of
the Consulting Period, you will have no further rights to earn or receive any
Consulting Fees (as defined below), except as provided in Section 2(c)(i) below.



--------------------------------------------------------------------------------

(b) Consulting Services. During the Consulting Period, you will provide
consulting services to the Company, including but not limited to providing
transition assistance to the new President and Chief Executive Officer, working
on strategic projects related to the business of the Company, and any other
mutually agreed to services reasonably requested by the Board or the Chief
Executive Officer (the “Services”). Your work will be directed by the Chief
Executive Officer of the Company. You will exercise the highest degree of
professionalism and utilize your expertise and creative talents in performing
the Services. During the Consulting Period, you will be free to pursue other
employment or consulting engagements with third parties, provided your other
engagements do not unreasonably interfere with your performance of your Services
to the Company or create any real or potential conflict of interests.

(c) Consulting Compensation. You will earn the following as your sole
compensation for the Services (collectively, the “Consulting Fees”):

(i) For September 2012 through December 2012, the Company will pay you monthly
cash consulting fees for the Services at a rate of CAD $41,666 per month. For
January 2013 through March 2013, the Company will pay you monthly cash
consulting fees for the Services at a rate of CAD $33,333.33 per month. For each
month in which you provide Services, you will submit, not later than the end of
the following month, an invoice to the Company that describes the Services
provided. The Company will pay the Consulting Fees not more than thirty
(30) days after receipt of your invoice. It is understood that if the Company
terminates the Consulting Period under Section 2(a)(i) above (and not under
Section 2(a)(ii) above), with such termination effective prior to March 31,
2013, the monthly cash consulting fees set out in this Section 2(c)(i) will be
continue to be paid, in the amounts, and on the schedule set forth, in this
Section 2(c)(i) as if the Services continued uninterrupted through March 31,
2013.

(ii) For the Services rendered from April 1, 2013 through the end of the
Consulting Period, the Consulting Fees will be limited to one (1) cash
performance-based fees that will be earned and payable in a lump sum only on the
achievement of the performance goals approved related to a significant merger
and acquisition transaction resulting in the Change of Control of the Company,
not later than December 31, 2012, by the independent members of the Board of
Directors. This single lump sum fee, if earned, will be paid not later than
fifteen (15) days after the end of the Consulting Period. It is understood that
if the Company terminates the Consulting Period under Section 2(a)(i) above (and
not under Section 2(a)(ii) above), with such termination effective prior to
September 30, 2013, the cash performance based fees set out in this
Section 2(c)(ii) will be paid, in the event such a significant merger and
acquisition transaction resulting in a Change of Control of the Company occurs
prior to September 30, 2013.

(iii) “Change of Control” will mean the consummation of any one of the following
events, but only if such event also constitutes a “change in the ownership or
effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation” as defined under Treasury Regulation
Section 1.409A-3: (a) a sale, lease or other disposition of all or substantially
all of the assets of the Company; (b) a consolidation or



--------------------------------------------------------------------------------

merger of the Company with or into any other corporation or other entity or
person, or any other corporate reorganization, in which the shareholders of the
Company immediately prior to such consolidation, merger or reorganization, own
less than 50% of the Company’s outstanding voting power of the surviving entity
(or its parent) following the consolidation, merger or reorganization or (c) any
transaction (or series of related transactions involving a person or entity, or
a group of affiliated persons or entities) in which in excess of fifty percent
(50%) of the Company’s outstanding voting power is transferred (excluding
(i) any consolidation or merger effected exclusively to change the domicile of
the Company, or (ii) any transaction or series of transactions with any
then-existing shareholder of the Company or their affiliates or any holder of
the Company’s debt principally for bona fide equity financing purposes in which
cash is received by the Company or any successor or indebtedness of the Company
is cancelled or converted or a combination thereof).

(d) The Company will reimburse you, pursuant to its regular business practice,
for reasonable, documented ordinary and necessary business expenses incurred in
performing the Services, provided that these expenses have been pre-approved in
writing by the Company’s President and Chief Executive Officer.

(e) The Consulting Fees and any expense reimbursements will be paid either by
Company or by an affiliate of the Company, in compliance with applicable law.

3. Independent Contractor Status. You acknowledge and agree that during the
Consulting Period, you are an independent contractor, and not an employee, of
the Company or any of its affiliates. Therefore, you acknowledge and agree that
you are not entitled to any of the payments or benefits that the Company may
make available to its employees from time to time, such as group health or life
insurance, workers’ compensation insurance coverage, profit sharing, retirement
benefits, participation in any employee stock purchase plan, fringe benefits or
accrual of vacation or other paid time off. Because you will perform the
Services as an independent contractor, the Company will not withhold from the
Consulting Fees amounts for any taxes, social insurance contributions, or other
payroll deductions. The Company will report the Consulting Fees to applicable
governmental tax authorities as fees paid to an independent contractor, and not
an employee. You hereby accept exclusive liability for complying with all
applicable local, state, federal and foreign laws governing self-employed
individuals, including but not limited to payment of taxes and social insurance
contributions. If any taxing authority, worker protection agency, or labor
agency determines that the Company is liable for any taxes, social insurance
contributions, missed benefits plan payments, or payroll deductions in respect
of the services you have provided or may provide to the Company or its
affiliates, you hereby agree to indemnify and hold the Company and its
affiliates harmless for and against any and all such taxes, withholdings,
payments, interest charges and related penalties.

4. Other Compensation Or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation or
benefits after the Effective Date for any services you have or may provide to
the Company and/or any of its affiliates. Without limitation, your resignation
does not qualify you for any severance payments under the Prior Agreement or any
severance policy of the Company or its affiliates.



--------------------------------------------------------------------------------

5. Return Of Company Property. Unless either the President and Chief Executive
Officer or Board otherwise authorizes you to retain any documents or property in
connection with your Services or membership on the Board, you agree to return to
the Company, no later than by the close of business on the Effective Date all
documents (and all copies thereof) and other property of the Company and its
affiliates in your possession or control, including, but not limited to, files,
notes, correspondence, memoranda, notebooks, drawings, records, reports, lists,
compilations of data, research and development information, proposals,
agreements, drafts, minutes, studies, plans, forecasts, purchase orders,
financial and operational information, product and training information, contact
lists or directories, sales and marketing information, personnel and
compensation information, vendor information, promotional literature and
instructions, product specifications and manufacturing information,
computer-recorded information, electronic information (including e-mail and
correspondence), other tangible property and equipment (including, but not
limited to, computer equipment, facsimile machines, and cellular telephones),
credit cards, entry cards, identification badges and keys; and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company and its subsidiaries (and all reproductions thereof in whole or in
part). Any such documents or property retained in connection with the Services
must be returned upon termination of such service, or upon the Company’s earlier
request, without retention of any reproductions. You agree that you will make a
timely diligent search to locate any such documents and property. If you have
used any personally owned computer, server, or e-mail system to receive, store,
review, prepare or transmit any confidential or proprietary data, materials or
information of the Company and its affiliates, then you agree to provide the
Company, no later than the end of your services, with a computer-useable copy of
all such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems without retaining any
reproductions (in whole or in part). You agree to provide the Company access to
your systems as reasonably requested to verify that the necessary copying and/or
deletion is done.

6. Proprietary Information Obligations. You hereby acknowledge your continuing
obligations under Sections 13 and 14 of the Prior Agreement not to use or
disclose any confidential or proprietary information of the Company, which
obligations survive the termination of the Prior Agreement and are incorporated
herein by reference as though such provisions were fully set forth herein. You
agree that, during the Consulting Period and thereafter, you will not, except
for the purposes of performing your Services or your duties as a member of the
Board, use or disclose any confidential or proprietary information or materials
of the Company that you obtain or develop in the course of performing the
Services. Any and all work product you create in the course of performing the
Services will be the sole and exclusive property of the Company. You hereby
assign to the Company all right, title, and interest in all inventions,
techniques, processes, materials, and other intellectual property and work
product developed in the course of performing the Services. In addition, as a
condition to this Agreement, you acknowledge that the (i) Employee
Non-Disclosure and Confidentiality Agreement attached hereto and (ii) the
Invention and Secrecy Agreement attached hereto (collectively, the
“Confidentiality Agreement”) that were originally signed as Annex 1 and Annex 2
of your September 28, 2006 employment agreement and (iii) the non-competition
and



--------------------------------------------------------------------------------

non-solicitation provisions of the September 28, 2006 employment agreement
remain in full force and effect in accordance with their terms for the
Consulting Period and for 12 months afterwards and are assigned from Dialogic
Corporation to the Company.

7. Nondisparagement. You agree not to disparage the Company, its affiliates and
its and their officers, directors, employees, shareholders and agents, in any
manner likely to be harmful to them or their business, business reputations or
personal reputations, and the Company agrees to direct its officers and
directors not to disparage you in any manner likely to be harmful to you or your
business, business reputation or personal reputation. All parties may respond
accurately and fully to any request for information to the extent required by
legal process.

8. Release of Claims.

(a) General Release. In exchange for the payments and other consideration under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company and its directors, officers,
employees, stockholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, known and unknown, that arise out of or
are in any way related to events, acts, conduct, or omissions occurring at any
time prior to and including the date you sign this Agreement. This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to your business relationship with the Company or the termination of
that relationship; (b) all claims related to your compensation or benefits from
the Company, including expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership interests in the Company; (c) all
claims for breach of contract, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
foreign, federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under any Danish legislation, any Canadian or Quebec legislation, the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the Equal Pay Act; the Americans With Disabilities
Act; the Family Medical Leave Act; the Employee Retirement Income Security Act,
Section 510; the National Labor Relations Act; the Genetic Information
Nondiscrimination Act; the California Family Rights Act, the California Labor
Code (as amended), and the California Fair Employment and Housing Act (as
amended); New Jersey Law Against Discrimination; the New Jersey Conscientious
Employee Protection Act, the New Jersey Law on Equal Pay, the New Jersey
Political Activities of Employees Law, and the New Jersey Genetic Testing Law
and any foreign laws of similar effect. Notwithstanding the foregoing, you are
not hereby releasing the Company from any obligation it may otherwise have to
indemnify you for acts within the course and scope of your service as an officer
or director of the Company, pursuant to the articles and bylaws of the Company,
any fully executed written indemnification agreement with the Company, or
applicable law. Also excluded from this Agreement are any claims which cannot be
waived by law. As of the date of its execution of this Agreement, you represent
that you have no actual knowledge of any facts that would give rise to a claim
or cause of action excluded from this release of claims. You agree that you are
waiving your right to any monetary recovery should any governmental agency or
entity pursue any claims on your behalf.



--------------------------------------------------------------------------------

(b) Section 1542 Waiver. In giving the releases set forth in this Agreement,
which include claims which may be unknown to you at present, you acknowledge
that you have read and understand Section 1542 of the California Civil Code
which reads as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

9. Cooperation. You agree to cooperate fully with the Company and its affiliates
in connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during the
period of your employment by the Company or any of its affiliates. Such
cooperation includes, without limitation, making yourself available to the
Company and its affiliates upon reasonable notice, without subpoena, to provide
complete, truthful and accurate information in witness interviews, depositions,
and trial testimony. The Company will reimburse you for reasonable out-of-pocket
expenses you incur in connection with any such cooperation (excluding foregone
wages) and will make reasonable efforts to accommodate your scheduling needs.
Moreover, you agree to execute all documents (if any) necessary to carry out the
terms of this Agreement.

10. Taxes. You acknowledge and understand that the Company and its advisors make
no representation or warranty with respect to tax treatment by any local, state,
federal or foreign tax authority of any matters discussed in this Agreement,
including but not limited to the tax treatment of any consideration provided to
you under this Agreement. You are solely responsible for paying any and all
taxes which you may owe as a result of your service with the Company, whether
under this Agreement or otherwise, which have not been withheld by the Company.

11. Arbitration. To ensure the rapid and economical resolution of disputes that
may arise in connection with your employment with the Company, you and the
Company continue to agree that any and all disputes, claims, or causes of
action, in law or equity, arising from or relating to the enforcement, breach,
performance, or interpretation of this Agreement, (including without limitation
how this Agreement amends and supersedes in its entirety the Prior Agreement),
your employment with the Company, or the termination of your employment, will be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration administered by the International Centre for Dispute
Resolution in accordance with its International Arbitration Rules in New York
City, New York. You acknowledge that by agreeing to this arbitration procedure,
both you and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding. You will have the right to
be represented by legal counsel at any arbitration proceeding. The arbitrator
will: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written statement signed by the arbitrator regarding the disposition
of each claim and the relief, if any, awarded as to each claim, the reasons for
the award, and the arbitrator’s essential findings and



--------------------------------------------------------------------------------

conclusions on which the award is based. The arbitrator will be authorized to
award all relief that you or the Company would be entitled to seek in a court of
law. The Company will pay all arbitration fees in excess of the administrative
fees that you would be required to pay if the dispute were decided in a court of
law. Nothing in this Agreement is intended to prevent either you or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration. The Company and you agree that all
arbitration proceedings and written documentation will be in English and the
arbitrator’s decision will be non-appealable and enforceable before any
applicable court.

12. Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
this subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized member of the Board. This Agreement will bind the heirs,
personal representatives, successors and assigns of both you and the Company,
and inure to the benefit of both you and the Company, their heirs, successors
and assigns. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified by
the court so as to be rendered enforceable. This Agreement will be deemed to
have been entered into, and will be construed and enforced, in accordance with
the laws of the State of New Jersey without regard to conflicts of law
principles. This Agreement may be executed in counterparts, each of which will
be deemed to be part of one original, and facsimile signatures or signatures
transmitted via .PDF file will be equivalent to original signatures.

If this Agreement is acceptable to you, please sign below and return this signed
Agreement to me. We look forward to continuing to work with you throughout the
Consulting Period.

 

Sincerely, DIALOGIC INC. By:  

/s/ Nicholas J. DeRoma,         Nicholas J.  DeRoma, Board Member

  [Name and Title],   On behalf of Dialogic Inc. and its affiliates and
subsidiaries

 

UNDERSTOOD AND AGREED:

/s/ Nick Jensen

     

August 9th, 2012

Nick Jensen       Date



--------------------------------------------------------------------------------

LOGO [g398734001.jpg]

 

All employees of Dialogic Corporation and its subsidiaries are required to
execute an Employee Non-Disclosure, Confidentiality Agreement as part of their
offer letter or employment agreement.

As of the publication date of this policy the language used in offer letters and
employment agreements is as follows:

EMPLOYEE NON-DISCLOSURE, CONFIDENTIALITY AGREEMENT (“Agreement”)

In consideration of my employment with Dialogic Corporation, or with any other
corporation, partnership, association, trust or joint venture, affiliated, in
participation with or controlled by Dialogic Corporation in Canada, the U.S. or
in any other country (without differentiation, hereinafter collectively called
The Company)

Non-Disclosure & Confidentiality

For purposes of this Agreement and in connection with my employment with the
Company, Confidential Information shall mean information including, but not
limited to, any records, data or information concerning inventions, engineering
drawings, designs, processes, methods, trade secrets, or manufacturing
techniques, software programs, product specifications, product roadmaps and
plans, system configuration, government classified business, customer lists and
other customer-related information, cost and price information, legal
information, finance information, human resources information, supplier lists
and other supplier-related information, or any other information not
disseminated to the public relating to the Company’s business, affairs or plans
of the business, affairs or plans of the Company’s customers or suppliers (all
of which is collectively referred to herein as “Confidential Information”).

I acknowledge that I have or will have access, while employed by the Company, to
Confidential Information relating to the business, affairs, clients and
suppliers of the Company and its clients. I hereby agree that both during and
subsequent to my employment with the Company, I will not disclose to any other
person whatsoever any Confidential Information which I learned in the course of
my employment, whether such Confidential Information belongs to the Company or
any third party, except as required by my employment with the Company or by
applicable law. I also agree that both during and subsequent to my employment
with the Company, I will not use any Confidential Information in any way
contrary to the best interests of the Company, I will treat and protect all
Confidential Information with a high standard of care, and I will not directly
or indirectly divulge, use, or exploit any Confidential Information (except in
the normal course of my employment with the Company) to or for the benefit of
myself or any other person whatsoever, except with the express prior written
consent of an authorized representative of the Company.

I understand and agree that at the time of leaving the employ of the Company,
except for material published and disseminated for distribution to the public, I
will deliver to the Company (to an officer designated by my superior) and will
not keep in my possession or deliver to anyone else, all drawings, prints,
notes, memoranda, specifications, devices, samples, documents, or any other
material containing or disclosing any of the matters constituting Confidential
Information.

I understand and agree that all business documentation on any computer that will
be created in association with my employment at the Company (including but not
limited to E-mail, Word documents and Excel spreadsheets) are the property of
the Company. I agree that upon the termination of my employment, all such
computer documentation shall be delivered to my supervisor or to a
representative of the Human Resources Department. At any time during the course
of my employment, the Company may reasonably request to back up such information
on to the server or otherwise request a copy of such information.

 

- 1 -

 

PREPARED BY   APPROVED BY   DATE EFFECTIVE

Human Resources Department

Tracey Condra, HR Manager

  Rosanne Sargent, Senior VP, Human Resources  Legal Department   Original Date
of Issue: November 1999 Last Revision Date : December 2011



--------------------------------------------------------------------------------

LOGO [g398734001.jpg]

 

I also understand and agree that the Company is only interested in my abilities,
skills, general knowledge and expertise that I have developed through my work
history and I certify that I will not bring with me to the Company or share with
the Company the confidential information, if any exists, of any of my former
employers.

Non-Solicitation

I understand that the employees of the Company constitute a valuable asset of
the company and I agree that during the two years subsequent to the termination
of my employment with the Company, I will make no attempt to contact any person
who is at that time working for the Company for the explicit or implicit purpose
of soliciting or encouraging them to seek other employment.

In the event any one or more of the provisions of this Agreement shall be
declared to be illegal or unenforceable, such illegality or unenforceability
shall not affect the validity or the enforceability of any other provisions of
this Agreement, and the illegal or invalid provisions shall be construed as
limited to the minimum extent possible to cure said illegality or invalidity.

This Agreement shall be governed and interpreted by the laws of the Province of
Quebec, Canada.

 

APPLICABLE DIALOGIC COMPANY     EMPLOYEE By:  

/s/ Rosanne Sargent

    By:  

/s/ Nick Jensen

Printed Name   Rosanne Sargent     Printed Name   Nick Jensen Date:  

08/09/12

    Date:  

August 9th, 2012

Variations and Local Law

Note that applicable law set out above may vary depending on your jurisdiction
of employment. To the extent the terms set out in the Employee Non-Disclosure,
Confidentiality Agreement template included in your offer letter or employment
agreement was different than the one set out above or such Employee
Non-Disclosure, Confidentiality Agreement was not included as part of your offer
letter and template, your offer letter and employment agreement are amended to
reflect the inclusion of the current template to the extent such amendment
through changing a policy is compliant with local law.

In the event this policy is inconsistent with local legislation, that portion of
the policy which is inconsistent with applicable law will be deemed severed from
the policy in that particular instance. However, the remainder of the policy
will remain in full force and effect and will continue to apply to all employees
of Dialogic.

If there is doubt about the interpretation of this policy you should contact
your Human Resources Business Partner.

 

- 2 -

 

PREPARED BY   APPROVED BY   DATE EFFECTIVE

Human Resources Department

Tracey Condra, HR Manager

  Rosanne Sargent, Senior VP, Human Resources  Legal Department  

Original Date of Issue: November 1999

Last Revision Date : December 2011



--------------------------------------------------------------------------------

LOGO [g398734002.jpg]

 

All employees of Dialogic Corporation and its subsidiaries are required to
execute an Invention and Secrecy Agreement as part of their offer letter or
their employment agreement

As of the publication date of this policy the language used in offer letters and
employment agreements is as follows:

INVENTION AND SECRECY AGREEMENT (“Agreement”)

In consideration of my employment with Dialogic Corporation or with any other
corporation, partnership, association, trust or joint venture, affiliated, in
participation with or controlled by Dialogic Corporation (hereinafter
collectively referred to as “Dialogic” with any specific reference which should
not be read in the collective meaning the specific employer company), I agree as
follows (in addition to any other obligations required of me pursuant to the
nature of my employment):

 

1. During the period of my employment, to promptly and fully communicate in
writing to Dialogic (to such department or officer of Dialogic as it may direct
from time to time) any and all creations, ideas, designs, processes, inventions,
improvements, discoveries, developments and the like, made, acquired, obtained,
created or conceived by me, either solely or jointly with others during such
period, related to the scope of my employment or using Dialogic’s resources or
equipment at any time, or which relate to the business of Dialogic or its
affiliated or associated companies, whether or not such creations, ideas,
designs, processes, inventions, improvements, discoveries, developments and the
like are patentable or copyrightable or used by Dialogic (the “Inventions”). I
do hereby acknowledge that Dialogic shall be the sole owner of any and all
rights, title and interests in and to the said Inventions and hereby assign any
and all of my rights, title and interests in and to the said Inventions,
including without limitation any and all intellectual property rights therein,
and the right to sue for past, present and future infringement, in any and all
countries, to Dialogic or to such persons or parties as Dialogic may designate.
I hereby waive any and all moral rights in and to all works, past and future,
created in the course of my employment.

 

2. During the period of my employment and at any time thereafter, I undertake to
execute any and all documents, assignments, instruments and other papers, to
make any proper oath, and to accomplish any and all acts which Dialogic may deem
necessary for securing and protecting the rights, title and interests of
Dialogic in such Inventions; and I further agree that I will (but at no
out-of-pocket cost to me) assist Dialogic in any and all administrative and
legal proceedings before intellectual property offices, courts and other bodies
involving the said Inventions or any and all intellectual property right which
may evolve therefrom, including without limitation, patents, patent
applications, trade secrets, copyrights, and copyright applications.

 

- 1 -

 

PREPARED BY   APPROVED BY   DATE EFFECTIVE

Human Resources Department

Tracey Condra, HR Manager

 

Rosanne Sargent, Senior VP, Human Resources 

Legal Department

 

Original Date of Issue: September 2003

Last Revision Date : December 2011



--------------------------------------------------------------------------------

LOGO [g398734002.jpg]

 

3. I certify that as of this date, I have no inventions, improvements,
discoveries or developments falling within the scope of this Agreement which
were made prior to the date of my employment and which I own either totally or
in part (the “Prior Inventions”) except as follows:

 

 

 

 

 

  which Prior Inventions shall not be assigned under this Invention and Secrecy
Agreement. However, if I incorporate a Prior Invention into an Invention, I
hereby grant to Dialogic a nonexclusive, irrevocable, perpetual, worldwide
license to make, have made, modify, use, offer to sell, sell, import and to
otherwise fully exploit such Prior Invention as a part of or in connection with
such Invention, with the right to grant sublicenses of any or all such rights to
others, without further compensation or royalty due to me from Dialogic or any
successor or assign. If by incorporating a Prior Invention into an Invention, I
create new, including but not limited to patentable or copyrightable subject
matter (“New Invention”), said New Invention will be treated as an Invention as
set forth herein.

 

4. I acknowledge and agree that Dialogic is only interested in my abilities,
skills, general knowledge and expertise that I have developed through my work
history and I certify that I am not bringing with me to Dialogic any
confidential information or other proprietary information of a former employer
or former or existing client or any other third party and will not, in the
performance of my duties for Dialogic, use any confidential information or other
proprietary information of any former employer or former or existing client or
any other third party without the prior written consent of such client or third
party.

 

5. I also acknowledge that I have received a copy of, and carefully read
Dialogic’s Conflict of Interest Policy; I understand it and hereby agree to
abide by any and all of its terms.

 

6. I acknowledge that Dialogic is also the owner of various intellectual
property (including but not limited to industrial designs, inventions,
trademarks, copyrights, patents, trade secrets whether registered or
unregistered) and I agree never during or after my employment to make use of
those intellectual property rights except as directed by Dialogic and in any
case solely for the benefit of Dialogic.

 

7. The obligations contained herein shall continue beyond the termination of my
employment, irrespective of the cause of termination.

 

8. This Agreement shall be governed and interpreted by the laws of the Province
Quebec, Canada.

 

9. In the event any one or more of the provisions of this Agreement shall be
declared to be illegal or unenforceable, such illegality or unenforceability
shall not affect the validity or the enforceability of any other provisions of
this Agreement, and the illegal or invalid provisions shall be construed as
limited to the minimum extent possible to cure said illegality or invalidity.

 

- 2 -

 

PREPARED BY   APPROVED BY   DATE EFFECTIVE

Human Resources Department

Tracey Condra, HR Manager

 

Rosanne Sargent, Senior VP, Human Resources 

Legal Department

 

Original Date of Issue: September 2003

Last Revision Date : December 2011



--------------------------------------------------------------------------------

LOGO [g398734002.jpg]

 

I have carefully read this Invention and Secrecy Agreement, I understand it and
hereby agree to abide by any and all of its terms.

 

APPLICABLE DIALOGIC COMPANY     EMPLOYEE By:  

/s/ Rosanne Sargent

    By:  

/s/ Nick Jensen

Printed Name   Rosanne Sargent     Printed Name   Nick Jensen Date:  

08-09-12

    Date:  

August 9th

Variations and Local Law

Note that applicable law set out above may vary depending on your jurisdiction
of employment. To the extent the terms set out in the Invention and Secrecy
Agreement template included in your offer letter or employment agreement was
different than the one set out above or such Invention and Secrecy Agreement was
not included as part of your offer letter and template, your offer letter and
employment agreement are amended to reflect the inclusion of the current
template to the extent such amendment through changing a policy is compliant
with local law.

In the event this policy is inconsistent with local legislation, that portion of
the policy which is inconsistent with applicable law will be deemed severed from
the policy in that particular instance. However, the remainder of the policy
will remain in full force and effect and will continue to apply to all employees
of Dialogic.

If there is doubt about the interpretation of this policy you should contact
your Human Resources Business Partner.

 

- 3 -

 

PREPARED BY   APPROVED BY   DATE EFFECTIVE

Human Resources Department

Tracey Condra, HR Manager

 

Rosanne Sargent, Senior VP, Human Resources 

Legal Department

 

Original Date of Issue: September 2003

Last Revision Date : December 2011



--------------------------------------------------------------------------------

August 9, 2012

Anthony Housefather

Secretary

Dialogic Inc.

1504 McCarthy Avenue

Milpitas, California USA

Dear Anthony,

Effective August 9, 2012, I hereby resign from my position as Chief Executive
Officer of Dialogic Inc., a Delaware corporation (the “Company”), as well as
from any other positions I hold as an officer, director, trustee or other role
with the Company or any subsidiaries or affiliates of the Company, other than my
position as a member of the Board of Directors of the Company (and any committee
thereof) and my position as a consultant to the Company under the terms of the
Consulting Agreement with Dialogic Inc. dated August 9, 2012. Notwithstanding
the foregoing, my resignation with respect to the positions I hold with the
Company’s subsidiaries Dialogic Deutschland GmbH, Dialogic SARL and Veraz France
SARL and such other positions where I am sole director of a subsidiary shall
only take effect at the date that the applicable subsidiary is able to register
a replacement for the positions that I hold.

This resignation is not in connection with any disagreement with the Company on
any matter relating to the Company’s operations, policies or practices.

 

Sincerely,

/s/ Nick Jensen

Nick Jensen



--------------------------------------------------------------------------------

August 9, 2012

Anthony Housefather

Secretary

Dialogic Inc.

1504 McCarthy Avenue

Milpitas, California USA

Dear Anthony,

This is to confirm that after December 31, 2012 I agree to resign from my
position as a member of the Board of Directors of Dialogic Inc., a Delaware
corporation (the “Company”) (and any committee thereof) in the event that a
majority of the independent directors of the Company request that I do so.
Should this event occur I will immediately provide a resignation letter to that
effect.

 

Sincerely,

/s/ Nick Jensen

Nick Jensen